McALLISTER, C. J.
The defendant, Walter Pox, was convicted in Jackson county of the crime of uttering and publishing a forged cheek, was sentenced to the penitentiary for a term of six years, and appeals.
Defendant personally filed the notice of appeal. The attorney who had represented defendant in the trial court was appointed to handle his appeal. Later *441that attorney was permitted to resign upon his showing that he could find no merit in the appeal. The court below then appointed a Deputy Public Defender, who in turn was allowed to withdraw upon his showing that he could find no meritorious grounds for appeal.
The defendant then filed a brief pro se. He raises no question about the proceedings in Jackson county. He challenges only the legality of his extradition from Maryland to answer the charge of which he was indicted and convicted. There is no merit in any of defendant’s contentions. The extradition proceedings, if defective, should have been challenged in the asylum state. When Oregon, the demanding state, has custody of the prisoner within its borders, it will not inquire into the method by which such custody was obtained. Knowles v. Gladden, 227 Or 408, 413, 362 P2d 763 (1961); cert. den. 368 US 999, 83 S Ct 627, 7 L ed 2d 537; Anderson ex rel Poe v. Gladden, 205 Or 538, 546, 288 P2d 823 (1955), cert. den. 350 US 974, 76 S Ct 451, 100 L ed 845; Macomber v. Alexander, 197 Or 685, 702, 255 P2d 164 (1953); State v. Owen, 119 Or 15, 24-28, 244 P 516 (19626); Frisbie v. Collins, 342 US 519, 72 S Ct 509, 96 L ed 541, rehearing den. 343 US 937, 72 S Ct 768, 96 L ed 1344 (1952); 4 Anderson, Wharton’s Criminal Law and Procedure, § 1484 (1957).
The judgment is affirmed.